Citation Nr: 9922378	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for amoebic dysentery.

2. Entitlement to an increased rating for psychoneurosis 
neurasthenia, currently rated zero percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to March 
1943.  


FINDINGS OF FACT

1.  The veteran has not provided medical evidence 
demonstrating current disability related to claimed amoebic 
dysentery.  

2.  The veteran's neurasthenia is not shown to result in 
social and industrial inadaptability, nor is it shown the 
disability requires treatment or medication.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
service connection for amoebic dysentery.  38 U.S.C.A. 
§ 1110, 5107 (West 1991)

2.  The criteria for a compensable rating for neurasthenia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Part 4, Code 9400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records indicates 
that when he was hospitalized in a VA facility in October 
1942, he reported headaches, pressure sensation, confusion 
and abdominal distress.  He did not report any diarrhea, but 
he had been constipated, which he reported to be fullness in 
the abdomen.  The initial diagnosis was possible asymptomatic 
amoebiasis, and mild psychoneurosis.  Testing did not show 
any amoebiasis.  Based on his psychiatric symptomatology, a 
consultant concluded that there was no indication to keep the 
veteran on active duty.  The diagnosis upon discharge from 
hospitalization was constitutional psychopathic state, with 
emotional instability; and severe simple psychoneurosis.  
He was again hospitalized in January 1943, and, upon 
discharge in March 1943, he was furnished with a certificate 
of disability discharge (CDD) based on severe mixed 
psychoneurosis.  

The VA initially examined the veteran for compensation 
purposes in May 1943.  He indicated that he had stomach and 
intestinal trouble since October 1942, and had had stomach 
symptoms occasionally prior to service.  He also stated that 
nervousness had been present since September 1942.  He 
indicated that while there was still some constipation, his 
stomach was better than two to three months prior to 
examination.  On psychiatric examination, there was no 
evidence of a psychosis, and the veteran was sane and 
competent.  There was slight social and some economic 
inadaptability.  The diagnosis was psychoneurosis, mixed 
type.  

Service connection for moderate mixed psychoneurosis was 
granted in a May 1943 rating action, and a 30 percent rating 
was awarded.  Subsequent to examination in July 1948, the 
evaluation for the psychiatric disorder was decreased from 30 
percent to zero percent, and the disability was styled as 
neurasthenia.  

The veteran submitted a claim for increase in January 1995, 
at which time he stated that he was too disillusioned and 
disheartened to appeal the 1948 rating, but that his 
condition was much worse than that time.  

The VA examined the veteran in March 1995, at which time he 
reported that he developed bowel problems in service, and 
that this condition remained problematic after service.  
After service, he worked in carpentry and in a sawmill, and 
was a beekeeper for 15 years.  He stated that he had gas 
buildup, which prevented him from sleeping.  He denied 
feeling depressed, although he did get discouraged about the 
shingles.  There were no symptoms of hypomania or panic.  On 
examination, there was no unusual kinetic behavior, other 
than some slight psychomotor slowing.  Mood was expressive, 
and affect was characterized by intermittent laughing.  There 
was no evidence of sadness, tearing, anger or irritability.  
He was engaging and appeared to have good object relations.  
Thought processes were coherent and goal directed.  Thought 
content was without evidence of psychotic thinking, and he 
was oriented to time, place and person.  The examiner 
concluded that the veteran had not been diagnosed with any 
major gastrointestinal etiology.  It was considered unlikely 
that any gastrointestinal problem was related to any type of 
psychiatric condition.  The examiner was unable to identify 
any major psychiatric diagnoses.  

John B. Rose, M.D., reported on his examination of the 
veteran in March 1995.  At that time, the veteran reported 
amoebic dysentery in service, with fatigue secondary to the 
condition.  The veteran denied any significant nervous or 
mental conditions, except possibly some "clouded thinking or 
concentration problems."  He stated he was not taking any 
psychiatric medication.  He reported a tendency towards 
constipation and bloating, which was corrected by a 
vegetarian diet.  He also stated he had some trouble relaxing 
and with concentration.  On examination, the abdomen was non 
tender, with no organomegaly.  On neurological examination, 
affect was somewhat unusual, marked by inappropriate 
laughter.  He was definitely oriented to time, place and 
person.  Memory was good.  Dr. Rose concluded that the 
veteran had adapted well, and had gone through the better 
part of his life in productive employment.  The veteran was 
now well past retirement age, and it would be very difficult 
to consider him "disabled from employment" because of a 
medical condition.  Dr. Rose further concluded that no 
treatment was currently necessary.  

The VA provided the veteran with a general medical 
examination in June 1995.  While the veteran did not complain 
of abdominal pain, he did state that he got an upset stomach 
if he ate the wrong food.  He also reported a history of 
constipation.  Abdominal examination revealed a flat abdomen 
with normal bowel sounds and no tenderness.  On neurological 
examination, his mood was euthymic, and his affect was 
characterized by intermittent laughing.  Speech was normal.  
The diagnoses included history of amoebic colitis while on 
active duty, with no residuals; chronic constipation, with 
lower gastrointestinal studies within normal limits; and 
gastroesophageal reflux disease.  

The veteran provided testimony at a formal hearing in March 
1997.  He reported a lot of nervous tension, along with 
memory problems.  However, he testified that he had not been 
treated for any psychiatric condition.  (Transcript, 
hereinafter T-3).  He had worked most of his adult life 
"pretty much by myself."  (T-5).  With regard to his 
stomach problems, he reported treatment by Dr. Rose, but 
stated that he had not received treatment since that time.  
(T-7).  

The veteran's wife forwarded a letter in April 1997 on the 
veteran's condition. She noted that she had been employed as 
a registered nurse (RN) for almost 30 years.  She indicated 
that after consulting with doctors for whom she worked about 
the veteran's service connected disabilities, she was told 
that this type of person never gets over their problems.  
Rather, the most she could do for the veteran was to give him 
a good diet.  

The veteran was furnished with a mental disorders examination 
and intestine examination by the VA in December 1997.  On 
mental disorders examination, it was noted that the veteran 
gave no history of ever having sought nor receiving 
psychiatric consultation or treatment.  He stated that after 
he worked as a beekeeper for 20 years, he retired and had not 
worked in the 20 years since that time.  He indicated that he 
felt mad much of the time, and was not very cordial to 
others.  He reported pain in the lower quadrant, but denied 
any associated diarrhea.  He stated he felt intermittently 
anxious, but denied any depressive symptoms.  On examination, 
mood was pleasant and cooperative, and there was no evidence 
of anger or irritability.  There was no evidence of 
hallucinations or illusions.  Thought content was without 
evidence of psychotic thinking, and he was oriented to time, 
place and person.  The examiner noted that the veteran had 
what would now be called an irritable colon, which is a 
psychosomatic disorder.  There was no significant depression 
that could be consistent with a psychoneurosis or 
neurosthenia.  The diagnoses included mild dementia, not 
otherwise specific, of unknown etiology.  There was moderate 
difficulty in social and industrial functioning on the basis 
of the mild dementia, which was not felt to be related to 
military service.  

On intestinal examination at that time, the examiner reviewed 
the treatment in service, which included treatment with 
medication.  The veteran stated that he tended to be more 
constipated than to have diarrhea.  On examination, the 
abdomen was obese and soft, and there were no masses, 
tenderness or organomegaly.  Bowel sounds were normal.  The 
diagnoses included status post amoebic dysentery, not found 
on current examination and without residuals; and irritable 
bowel syndrome.  

The veteran again underwent a VA mental disorders examination 
in October 1998.  The claims folder was not available, and 
all history came from the veteran.  He appeared somewhat 
depressed in mood, with blunted affect.  He periodically made 
statements indicating some suspicion about the examination.  
He was productive in speech, although somewhat rambling at 
times.  He was oriented to time, and denied any overt mind 
control.  The examiner concluded it was somewhat difficult to 
get a clear picture of the veteran's status due to some 
confusion on his part.  He appeared quite cynical.  Without 
prior records, it was difficult to get a picture of 
historical events and symptoms.  At the time of examination, 
the veteran appeared to have some symptoms of depression, but 
further information might demonstrate personality factors 
associated with dependency and suspiciousness.  

The examiner who conducted the examination in October 1998 
conducted a review of the veteran's claims folder in February 
1999.  The examiner concluded that the depression noted on 
examination likely stemmed from the veteran's physical 
difficulties and ailments, his financial concerns, his family 
responsibilities, and to previously noted dementia.  The 
feelings of depression seemed to stem from present and recent 
circumstances, and were not related to any service connected 
disability.  

Analysis
Service connection for amoebic dysentery

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the Board notes that the veteran was treated 
in service for abdominal distress, which was initially 
considered to be the result of amoebiasis.  However, further 
testing did not show the presence of such a disorder.  Even 
if the Board were to find that the abdominal symptoms shown 
in service were the result of amoebic dysentery, this is not 
sufficient to render the claim well grounded.  Rather, it 
must be also demonstrated that there is medical evidence of a 
current disability, and medical evidence providing a nexus 
between this current disorder and the incidents of service.  
It is on this basis that the veteran's claim fails.  

On VA compensation examination in March 1995, it was noted 
that the veteran had not been diagnosed with any major 
gastrointestinal disorder.  While, on examination by Dr. Rose 
in March 1995, the veteran reported constipation and 
bloating, no abdominal symptomatology was noted.  After the 
June 1995 examination, when the history of gastrointestinal 
distress in service was noted, the examiner concluded that 
there were no residuals, and that gastrointestinal testing 
was within normal limits.  On examination in December 1997, 
the diagnoses included post amoebic dysentery, not found on 
current examination and without residuals.  

Thus, the Board finds no gastrointestinal disorder having its 
origin in the tentatively diagnosed amoebiasis in service.  
The Board has considered the statement from the veteran's 
wife, who is a medical professional.  However, in her 
statement, she made reference to service-connected 
disabilities, the only one of which is the psychiatric 
disorder at issue.  While she does state that the condition 
is long standing, she does not directly indicate that any 
such gastric disability is the result of any incident or 
treatment in service.  Hence, this statement, in the absence 
of other medical evidence, cannot render the veteran's claim 
for service connection well grounded.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 

Increased rating for neurasthenia

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, while the Board notes that the disability was 
rated at the 30 percent level at the time of the veteran's 
discharge, it was reduced to zero percent over 50 years ago.  
Accordingly, the veteran's rating at that time is not 
relevant to the level of disability currently demonstrated, 
and upon which the Board must make its determination.  
 
When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).

Under the criteria in effect prior to November 1996, a zero 
percent rating is appropriate when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others, but do not cause impairment of working ability.  
For a 10 percent rating to be warranted, there must be 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
Part 4, Code 9400 (Effective prior to November 1996)

A review of the evidence of record does not support a 
compensable rating under these provisions.  On VA 
compensation examination in March 1995, the veteran was 
unable to identify any major psychiatric diagnoses.  Dr. Rose 
concluded, after reviewing the veteran's history and findings 
on examination, that it would be difficult to consider the 
veteran disabled from employment due to a medical condition, 
but that he had adapted well and had gone through the better 
part of his life in productive employment.  There was no 
significant depression due to neurasthenia when the VA 
examined the veteran in December 1997, and, while there was 
moderate difficulty in social and industrial functioning, 
this was not related to military service.  While there were 
some symptoms of depression when the veteran was examined in 
October 1998, the examiner concluded in a February 1999 
review that this depression was not related to any service 
connected disability.  

In the absence of any significant symptomatology, and given 
the veteran's employment history, the Board finds no basis by 
which to conclude that the service connected psychiatric 
disorder resulted in any impairment of working ability.  
Hence, a compensable rating under the criteria in effect 
prior to November 1996 is not appropriate.  

Under the criteria currently in effect, a zero percent rating 
is appropriate where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  For a 10 percent rating to be 
warranted, there must be occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.132, Part 
4, Code 9400 (Effective November 1996).  

As noted, repeated examinations and treatment have not shown 
any symptomatology resultant from the service connected 
neurasthenia such as to interfere with occupational or social 
adaptability.  Furthermore, the veteran has not presented 
evidence demonstrating the need for continuous treatment or 
medication.  In particular, on the December 1997 compensation 
examination, the veteran specifically stated that he had 
never sought nor received psychiatric consultation or 
treatment.  

In view of the absence of a history of treatment, and given 
the limited symptomatology resultant from the service 
connected neurasthenia, the Board likewise concludes that a 
compensable rating under the current criteria is not 
appropriate.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   



ORDER

Service connection for amoebic dysentery is denied.  An 
increased rating for neurasthenia is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

